Case 1:20-cv-00420-JPH-DML Document 7 Filed 04/20/20 Page 1 of 2 PageID #: 16




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

ANNA BRANTLEY,                                         )
                                                       )
                                  Plaintiff,           )
                                                       )
                             v.                        )        No. 1:20-cv-00420-JPH-DML
                                                       )
JOSPHE MEEK, et al.                                    )
                                                       )
                                  Defendants.          )

                     Order Denying Motion to Proceed in Forma Pauperis
                           and Directing Entry of Final Judgment

        Plaintiff Anna Brantley filed a motion to proceed in forma pauperis on February 5, 2020.

Dkt. 2. On February 10, 2020, the Court issued a Notice of Deficiency, informing Ms. Brantley

that the motion “cannot be ruled on because you have not submitted a copy of the transaction

history associated with your institution trust account for the 6−month period preceding the filing

of this action.” Dkt. 4. The Court instructed Ms. Brantley to correct this deficiency by March 9,

2020, and warned that “[f]ailure to correct the deficiency may subject the case to dismissal for

failure to prosecute.” Id.

       On March 19, 2020, the Court issued an Entry on in Forma Pauperis Status, finding that

Ms. Brantley had failed to correct the deficiency or otherwise respond within the deadline. Dkt. 6.

The Court instructed Ms. Brantley to correct the deficiency by April 14, 2020, and warned that

“failure to do so by this date will result in the dismissal of this action without further warning.” Id.

       Ms. Brantley has failed to correct the deficiency or otherwise respond within the deadline.

Accordingly, the motion to proceed in forma pauperis, dkt. [2], is denied, and the action is

dismissed without prejudice.

       The clerk is directed to issue Final Judgment in accordance with this Order.

                                                   1
 Case 1:20-cv-00420-JPH-DML Document 7 Filed 04/20/20 Page 2 of 2 PageID #: 17




 SO ORDERED.

Date: 4/20/2020




 Distribution:

 ANNA BRANTLEY
 382
 BARTHOLOMEW COUNTY SHERIFF
 543 Second Street
 Columbus, IN 47201




                                       2
